      Case: 1:21-cv-00482 Document #: 1 Filed: 01/27/21 Page 1 of 20 PageID #:1




                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF ILLINOIS
                                  EASTERN DIVISION


 BUNKER IP LLC,                                         C.A. No. 1:21-cv-482

                          Plaintiff,                    JURY TRIAL DEMANDED
     v.
                                                        PATENT CASE
 DISH WIRELESS LLC,

                          Defendant.

                  ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT

          Plaintiff Bunker IP LLC files this Original Complaint for Patent Infringement against Dish

Wireless LLC, and would respectfully show the Court as follows:

                                         I. THE PARTIES

          1.     Plaintiff Bunker IP LLC (“Bunker IP” or “Plaintiff”) is a Texas limited liability

company having an address at 7548 Preston Rd, Suite 141 PMB 1055, Frisco, TX 75034.

          2.     On information and belief, Defendant Dish Wireless LLC (“Defendant”) is a

limited liability company organized and existing under the laws of Colorado, with a place of

business at 3224 North Kimball, Chicago, IL 60618.

                                II. JURISDICTION AND VENUE

          3.     This action arises under the patent laws of the United States, Title 35 of the United

States Code. This Court has subject matter jurisdiction of such action under 28 U.S.C. §§ 1331

and 1338(a).

          4.     On information and belief, Defendant is subject to this Court’s specific and general

personal jurisdiction, pursuant to due process and the Illinois Long-Arm Statute, due at least to its

business in this forum, including at least a portion of the infringements alleged herein.




                                                   1
      Case: 1:21-cv-00482 Document #: 1 Filed: 01/27/21 Page 2 of 20 PageID #:2




Furthermore, Defendant is subject to this Court’s specific and general personal jurisdiction because

Defendant has a place of business in Illinois and this District.

        5.      On information and belief, Defendant has derived revenues from its infringing acts

occurring within Illinois. Further, on information and belief, Defendant is subject to the Court’s

general jurisdiction, including from regularly doing or soliciting business, engaging in other

persistent courses of conduct, and deriving substantial revenue from goods and services provided

to persons or entities in Illinois. Further, on information and belief, Defendant is subject to the

Court’s personal jurisdiction at least due to its sale of products and/or services within Illinois.

Defendant has committed such purposeful acts and/or transactions in Illinois such that it

reasonably should know and expect that it could be haled into this Court as a consequence of such

activity.

        6.      Venue is proper in this district under 28 U.S.C. § 1400(b). On information and

belief, Defendant has a place of business in Illinois and this District. On information and belief,

from and within this District Defendant has committed at least a portion of the infringements at

issue in this case.

        7.       For these reasons, personal jurisdiction exists and venue is proper in this Court

under 28 U.S.C. § 1400(b).

                             III. COUNT I
       (PATENT INFRINGEMENT OF UNITED STATES PATENT NO. 7,181,237)

        8.      Plaintiff incorporates the above paragraphs herein by reference.

        9.      On February 20, 2007, United States Patent No. 7,181,237 (“the ‘237 Patent”) was

duly and legally issued by the United States Patent and Trademark Office. The ‘237 Patent is titled

“Control of a Multi-Mode, Multi-Band Mobile Telephone via a Single Hardware and Software




                                                  2
      Case: 1:21-cv-00482 Document #: 1 Filed: 01/27/21 Page 3 of 20 PageID #:3




Man Machine Interface.” A true and correct copy of the ‘237 Patent is attached hereto as Exhibit

A and incorporated herein by reference.

       10.     Bunker IP is the assignee of all right, title and interest in the ‘237 patent, including

all rights to enforce and prosecute actions for infringement and to collect damages for all relevant

times against infringers of the ‘237 Patent. Accordingly, Bunker IP possesses the exclusive right

and standing to prosecute the present action for infringement of the ‘237 Patent by Defendant.

       11.     The claims of the ‘237 patent (the “Claims”) relate generally to, inter alia,

multimode, multi-band mobile telephone systems, including those controlled via a single hardware

and software man machine interface (“MMI”). (Ex. A at col. 1:8-11).

       12.     Different scopes of interface functionality typically induce different behavior, and

often require the use of different software in the MMI. (Id. at col. 1:26-28). Where such specific

software is used for different standards or modes, specific hardware (e.g., specific hard keys,

displays, and the like) may be required. (Id. at col. 1:28-31). Alternately, there may be redundant

MMI software, increasing the need for added general hardware (e.g., memory, processors, and the

like) and increasing complexity to the user. (Id. at col. 1:31-34). Moreover, such MMIs can occupy

a substantial portion of the telephone's memory compared with other of the telephone's software

modules. (Id. at col. 1:34-39). Thus, in order to provide a multiple mode mobile telephone capable

using multiple standards, a substantial portion of the telephone's memory had to be dedicated to

storage of software providing multiple MMIs. (Id. at col. 1:40-43).

       13.     The claims of the ‘237 patent provide novel and inventive systems, hardware,

software and architectures comprising the above-noted mode manager comprising a router for

routing information first and second protocol stacks supporting first and second modes utilizing

first and second air interface standards, chipsets providing concurrent support, a user interface for




                                                  3
      Case: 1:21-cv-00482 Document #: 1 Filed: 01/27/21 Page 4 of 20 PageID #:4




communicating information and commands between protocol stacks and a user, and a bridge for

providing communication of information between the first protocol stack and the second protocol

stack, wherein control of the mobile telephone is provided via a single MMI that is substantially

consistent across the first and second modes, with such systems, hardware, software and

architectures comprising systems for controlling multi-mode mobile telephones via a single

hardware and software MMI.

        14.     The claimed systems comprise a novel and inventive mode manager, which

comprises a router and routing architecture for routing information to one of the first protocol stack

and the second protocol stack. The mode manager is capable of, inter alia, providing for

multimode (e.g., dual mode) operation, including with capability between modes based on user-

selection and/or automatic selection. For example, the user interface of the mobile telephone may

provide a menu screen having options that allow a user to select the technology or network mode

used by the telephone. (Id. at col. 8:63 – col. 9:6; Fig. 5). Users may advantageously select the

mode or allow the system to automatically select a mode based on predetermined criteria and/or

network status. (Id.).

        15.     The claimed systems further comprise a novel and inventive bridge architecture for

providing communication of information between the first protocol stack and the second protocol

stack. (E.g., id. at col. 6:10-29). Without limitation, the bridge enables routing of information and

messages between protocol stacks via serial connection when the protocol stacks are running on

different chipsets. (E.g., id. at col. 7:21-27).

        16.     The novel and inventive architecture also facilitates reading and writing of data to

respective cores and sending messages with associated structures between various layers (e.g., the




                                                   4
      Case: 1:21-cv-00482 Document #: 1 Filed: 01/27/21 Page 5 of 20 PageID #:5




user interface to application layers). (Id. at col. 6:39-56). Further, application layers may convert

between different protocol formats. (Id. at col. 7:17-56).

       17.     The claimed systems further comprise a novel and inventive MMI which

communicates information and commands between the protocol stacks and a user. (Id. at col. 1:63-

65). An application layer can reduce the functional interface between the protocol stacks to layers

of the protocol stacks subsequent to the user interface, which, inter alia, allows control of the

mobile telephone to be provided via a single MMI that is substantially consistent across all modes.

(Id. at col. 1:65 – col. 2:3). Including in this manner, differences in technologies employed by the

different air interface standards are made substantially transparent to mobile telephone users. (Id.

at col. 5:6-9). Further, by providing for functionality of the different air interface standards at

other levels of the respective protocol stacks, applications (e.g., organizers, email clients, network

browsers, and the like) may be more easily added to, removed from, or modified within the user

interface without modification of the different protocol stacks so that the applications may support

each air interface standard without special modification. (Id. at col. 5:9-17). This greatly reduces

the complexity of the MMI, making the mobile telephone easier to use than would be a telephone

employing different MMIs for each mode, or a telephone employing an MMI that is modified with

redundant software for supporting both air interface standards. (Id. at col. 5:17-22).

       18.     The claimed inventions, including as a whole, are inventive and have multiple

unconventional aspects. Conventional systems, which were known at the time of the invention,

are represented by the primary references cited during prosecution of the ‘237 patent, which were

U.S. Patent No. 6,785,556 to Souissi, U.S. Patent No. 6,934,558 to Sainton, and U.S. Patent No.

6,035,212 to Rostocker.




                                                  5
      Case: 1:21-cv-00482 Document #: 1 Filed: 01/27/21 Page 6 of 20 PageID #:6




       19.      Neither Souissi, Sainton or Rostocker had the inventive features, alone or in

combination, of (1) a mode manager comprising a router for routing information to one of a first

protocol stack or second protocol stack; (2) a bridge for providing communication of information

between the first protocol stack and the second protocol stack; (3) a mode manager for managing

switching of the system between a first mode utilizing a first air interface standard supported by a

first protocol stack and a second mode utilizing a second air interface standard supported by a

second protocol stack wherein the first protocol stack and the second protocol stack are supported

concurrently by at least one chipset of the mobile telephone; and/or (4) a user interface for

communicating information and commands between the first and second protocol stacks and a

user for controlling the mobile telephone and an application layer for reducing functional interface

between the first and second protocol stacks to layers of the first and second protocol stacks

subsequent to the user interface, wherein control of the mobile telephone is provided via a single

man machine interface that is substantially consistent across the first and second modes.

       20.      All of the aforementioned inventive features, alone and in combination, contrast

with the conventional features of existing art, including those of the primary Souissi, Sainton and

Rostocker references, and thus they evidence the unconventionality of the claimed elements, alone

and in combination. All of the aforementioned inventive features, alone and in combination,

constitute unconventional, inventive concepts that go well beyond any concepts present in

conventional or prior art.

       21.      Direct Infringement. Upon information and belief, Defendant has been directly

infringing at least claims 1, 3, 7, and 9 of the ‘237 patent in Illinois, and elsewhere in the United

States, by performing actions comprising at least making, using, selling, and/or offering to sell the

Coolpad      Legacy   SR     and   the   Wiko    Ride    2   (“Accused     Instrumentality”)   (e.g.,




                                                 6
      Case: 1:21-cv-00482 Document #: 1 Filed: 01/27/21 Page 7 of 20 PageID #:7




https://www.boostmobile.com/phones/coolpad-legacy-sr.html;             https://coolpad.us/legacy-sr/;

https://www.boostmobile.com/phones/wiko-ride-2.html).

       22.     The Accused Instrumentality is a mobile telephone system comprising a mode

manager for managing switching of the system between a first mode utilizing a first air interface

standard supported by a first protocol stack and a second mode utilizing a second air interface

standard supported by a second protocol stack, the first protocol stack and the second protocol

stack being supported concurrently by at least one chipset of the mobile telephone, the mode

manager including a router for routing information to one of the first protocol stack and the second

protocol stack. For example, on information and belief, the Accused Instrumentality comprises a

mode manager (e.g., the operating system of the Accused Instrumentality) for managing switching

of the system (e.g., the switching between cellular and Wi-Fi calling or when tethering) between

a first mode (e.g., when the device sends/receives data via cellular) utilizing a first air interface

standard (e.g., LTE interface) supported by a first protocol stack (e.g., LTE protocol stack) and a

second mode (e.g., when the device sends/receives data via Wi-Fi, including from a tethered

device) utilizing a second air interface standard (e.g., IEEE 802.11 a/b/g/n interface) supported by

a second protocol stack (e.g., IEEE 802.11 protocol stack), the first protocol stack (e.g., LTE

protocol stack) and the second protocol stack (e.g., IEEE 802.11 protocol stack) being supported

concurrently by at least one chipset of the mobile telephone (e.g., processor of the Accused

Instrumentality), the mode manager including a router for routing information (e.g., call

information, contact information, etc.) to one of the first protocol stack and the second protocol

stack. The Accused Instrumentality supports both LTE and Wi-Fi connectivity. It can switch

between cellular (i.e., a first mode) and Wi-Fi (i.e., a second mode) calling modes and/or when

another device is tethered to the Accused Instrumentality. The Accused Instrumentality has an




                                                 7
      Case: 1:21-cv-00482 Document #: 1 Filed: 01/27/21 Page 8 of 20 PageID #:8




operating system (e.g., mode manager) to manage switching between cellular and Wi-Fi modes.

By utilizing hardware, software, or both, the Accused Instrumentality’s operating system routes

communication information to one of the cellular network mode or Wi-Fi network mode. The

Accused Instrumentality supports Wi-Fi calling and or Portable Hotspot functionality that would

also utilize a mode manager (e.g., operating system) for managing the switching between a first

mode (e.g., sending and receiving data via a cellular connection) and a second mode (e.g., sending

and receiving information via a Wi-Fi connection or through Wi-Fi calling).

       23.     The Accused Instrumentality further comprises a user interface for communicating

information and commands between the first protocol stack and a user and between the second

protocol stack and the user for controlling the mobile telephone. On information and belief, the

Accused Instrumentality comprises a user interface (e.g., touchscreen of the Accused

Instrumentality) for communicating information and commands (e.g., Network information,

network selection, calls, messaging, etc.) between the first protocol stack (e.g., LTE protocol stack)

and a user and between the second protocol stack (e.g., IEEE 802.11 protocol stack) and the user

for controlling the mobile telephone (e.g., enabling and/or disabling the air interfaces, general

mobile function controlling, calling, sending messages, etc.).

       24.     The Accused Instrumentality further comprises a bridge for providing

communication of information between the first protocol stack and the second protocol stack. For

example, on information and belief, the Accused Instrumentality comprises a bridge for providing

communication of information between the first protocol stack (e.g., LTE protocol stack) and the

second protocol stack (e.g., IEEE 802.11 protocol stack). The bridge will enable communication

between both protocol stacks (e.g., Wi-Fi & LTE) to enable switching between Cellular and Wi-

Fi calling modes. While utilizing hotspot tethering to enable communication between Wi-Fi and




                                                  8
      Case: 1:21-cv-00482 Document #: 1 Filed: 01/27/21 Page 9 of 20 PageID #:9




LTE, the Accused Instrumentality must also utilize a bridge which provides communication of

information from LTE protocol to Wi-Fi protocol stack. The bridge will enable communication

between both protocol stacks (e.g., Wi-Fi & LTE) so that data sent/received by cellular can be

passed to tethered devices connected via Wi-Fi. For example, the Accused Instrumentality is

powered by a Mediatek processor in which it is standard to have a bridge (e.g., a AXI Interconnect)

that connects a CPU that controls Wi-Fi communications and a CPU that controls Cellular

communications, both present on the System on Chip (“SoC”).

       25.     The Accused Instrumentality further comprises a system wherein control of the

mobile telephone is provided via a single man machine interface that is substantially consistent

across the first and second modes.       For example, on information and belief, the Accused

Instrumentality functions such that control of the mobile telephone (e.g., the Accused

Instrumentality) is provided via a single man machine interface (e.g., touchscreen display of the

Accused Instrumentality) that is substantially consistent across the first (e.g., cellular call mode)

and second modes (e.g., Wi-Fi calling mode or call/data mode). When tethering, the Accused

Instrumentality’s interface will remain the same whether it is currently sending/receiving data via

cellular or Wi-Fi. Likewise, the interface will stay the same whether a call is being made via

cellular or Wi-Fi. Whether a phone is currently using a cellular connection, or a Wi-Fi based

connection, the OS and GUI will remain the same.

       26.     The Accused Instrumentality further comprises a common database for storage of

user data utilized by the first and second protocol stacks, the user data including at least one of an

address book entry, a phonebook entry, a short message, an email, a ringing tone, and a picture.

For example, on information and belief, the Accused Instrumentality comprises a common

database for contact information for use by the first and second protocol stacks.




                                                  9
    Case: 1:21-cv-00482 Document #: 1 Filed: 01/27/21 Page 10 of 20 PageID #:10




       27.     The Accused Instrumentality comprises a mobile telephone system comprising a

first protocol stack for supporting a first air interface standard providing a first functionality, the

first protocol stack being supported by a first chipset of the mobile telephone. For example, on

information and belief, the Accused Instrumentality comprises a first protocol stack (e.g., LTE

protocol stack) for supporting a first air interface (e.g., LTE interface) standard providing a first

functionality (e.g., sending/receiving data via cellular in a tethering scheme, or calling through

cellular interface), the first protocol stack (e.g., LTE protocol stack) being supported by a first

chipset (e.g., the processor of the Accused Instrumentality) of the mobile telephone.

       28.     The Accused Instrumentality further comprises a second protocol stack for

supporting a second air interface standard providing a second functionality, to second protocol

stack being supported concurrently with the first protocol stack by one of the first chipset and a

second chipset of the mobile telephone. For example, on information and belief, the Accused

Instrumentality comprises a second protocol stack (e.g., Wi-Fi protocol stack) for supporting a

second air interface (e.g., Wi-Fi interface) standard providing a second functionality

(sending/receiving data to and from a tethered device via Wi-Fi, or calling through Wi-Fi

interface), to second protocol stack (e.g., Wi-Fi protocol stack) being supported concurrently with

the first protocol stack by the first chipset (e.g., the processor of the Accused Instrumentality) of

the mobile telephone.

       29.     The Accused Instrumentality further comprises a mode manager for managing

switching of the system between a first mode utilizing the first air interface standard and a second

mode utilizing the second air interface standard, the mode manager including a router for routing

information to one of the first protocol stack and the second protocol stack. For example, on

information and belief, the Accused Instrumentality comprises a mode manager (e.g., the operating




                                                  10
    Case: 1:21-cv-00482 Document #: 1 Filed: 01/27/21 Page 11 of 20 PageID #:11




system of the Accused Instrumentality) for managing switching of the system (e.g. switching

between Wi-Fi and LTE during tethering/hotspot functionality or Wi-Fi calling) between a first

mode (e.g., cellular call mode) utilizing a first air interface standard (e.g., LTE interface) supported

by a first protocol stack (e.g., LTE protocol stack) and a second mode (e.g., Wi-Fi calling mode)

utilizing a second air interface standard (e.g., IEEE 802.11 a/b/g/n interface) supported by a second

protocol stack (e.g., IEEE 802.11 protocol stack), the first protocol stack (e.g., LTE protocol stack)

and the second protocol stack (e.g., IEEE 802.11 protocol stack) being supported concurrently by

at least one chipset of the mobile telephone (e.g., processor of the Accused Instrumentality), the

mode manager including a router for routing information (e.g., data, call information, contact

information, etc.) to one of the first protocol stack and the second protocol stack. The Accused

Instrumentality supports both LTE and Wi-Fi connectivity. It can be switched between cellular

(i.e., a first mode) and Wi-Fi (i.e., a second mode) call/data mode and or when another device is

tethered to the Accused Instrumentality. The Accused Instrumentality has an operating system

(e.g., mode manager) to manage switching between cellular and wireless data network modes. By

utilizing hardware, software, or both, the Accused Instrumentality’s operating system routes

communication information to one of the cellular data network mode or wireless data network

mode.

        30.    The Accused Instrumentality further comprises a user interface for communicating

information and commands between the first protocol stack and a user and between the second

protocol stack and the user for controlling the mobile telephone. For example, on information and

belief, the Accused Instrumentality comprises a user interface (e.g., touchscreen of the Accused

Instrumentality) for communicating information and commands (e.g., network information,

network selection, calls, messages, etc.) between the first protocol stack (e.g., LTE protocol stack)




                                                  11
     Case: 1:21-cv-00482 Document #: 1 Filed: 01/27/21 Page 12 of 20 PageID #:12




and a user and between the second protocol stack (e.g., IEEE 802.11 protocol stack) and the user

for controlling the mobile telephone (e.g., enabling and/or disabling the interfaces, calls, messages,

etc.).

         31.   The Accused Instrumentality further comprises a bridge for providing

communication of information between the first protocol stack and the second protocol stack. For

example, on information and belief, the Accused Instrumentality comprises a bridge (e.g., AXI

Interconnect) for providing communication of information between the first protocol stack (e.g.,

LTE protocol stack) and the second protocol stack (e.g., IEEE 802.11 protocol stack). The

Accused Instrumentality must utilize a bridge which provides a communication interlink between

the LTE protocol and the Wi-Fi protocol stack. The bridge will enable communication between

both protocol stacks (e.g., Wi-Fi & LTE) to enable switching between cellular and Wi-Fi calling

modes. While utilizing hotspot tethering to enable communication between Wi-Fi and LTE, the

Accused Instrumentality must also utilize a bridge which provides communication of information

from LTE protocol to Wi-Fi protocol stack. The bridge will enable communication between both

protocol stacks (e.g., Wi-Fi & LTE) so that data sent/received by cellular can be passed to tethered

devices connected via Wi-Fi. For example, the Accused Instrumentality is powered by a Mediatek

processor in which it is standard to have a bridge (e.g., a AXI Interconnect) that connects a CPU

that controls Wi-Fi communications and a CPU that controls cellular communications, both

present on the SoC.

         32.   The Accused Instrumentality further comprises a system wherein control of the first

and second functionalities is provided via a single man machine interface that is substantially

consistent across the first and second modes. For example, on information and belief, the Accused

Instrumentality comprises a system wherein control of the mobile telephone (e.g., the Accused




                                                 12
    Case: 1:21-cv-00482 Document #: 1 Filed: 01/27/21 Page 13 of 20 PageID #:13




Instrumentality) is provided via a single man machine interface (e.g., touchscreen display of the

Accused Instrumentality) that is substantially consistent across the first (e.g., cellular call/data

mode) and second modes (e.g., Wi-Fi call/data mode).                 When tethering the Accused

Instrumentality’s interface will remain the same whether it is currently sending/receiving data via

cellular or Wi-Fi. Likewise, the Accused Instrumentality’s interface will stay the same whether a

call is being made via cellular or Wi-Fi.

       33.     The Accused Instrumentality further comprises a database for storage of data by

the first and second protocol stacks. For example, on information and belief, the Accused

Instrumentality comprises a common database (e.g., internal memory’s database) for storage of

data utilized by the first and second protocol stacks, including but not limited to contact

information.

                             IV. COUNT II
       (PATENT INFRINGEMENT OF UNITED STATES PATENT NO. 8,843,641)

       34.     Plaintiff incorporates the above paragraphs herein by reference.

       35.     On September 23, 2014, United States Patent No. 8,843,641 (“the ‘641 Patent”)

was duly and legally issued by the United States Patent and Trademark Office. The ‘641 Patent is

titled “Plug-In Connector System for Protected Establishment of a Network Connection.” A true

and correct copy of the ‘641 Patent is attached hereto as Exhibit B and incorporated herein by

reference.

       36.     Bunker IP is the assignee of all right, title and interest in the ‘641 patent, including

all rights to enforce and prosecute actions for infringement and to collect damages for all relevant

times against infringers of the ‘641 Patent. Accordingly, Bunker IP possesses the exclusive right

and standing to prosecute the present action for infringement of the ‘641 Patent by Defendant.




                                                 13
       Case: 1:21-cv-00482 Document #: 1 Filed: 01/27/21 Page 14 of 20 PageID #:14




         37.    The invention in the ‘641 patent relates to a plug-in connector system, and a

network plug and a network socket for protected establishment of a network connection, which is

especially suitable for granting previously defined maintenance companies or maintenance

technicians access to a system that is to be maintained. (Ex. B at col. 1:8-13).

         38.    Technical devices require maintenance which should only be undertaken by

authorized personnel. (Id. at col. 1:16-19). This requires ensuring that only the appropriately

authorized personnel access the maintenance functionality of a machine or system. (Id. at col.

1:19-21). Furthermore, mobile maintenance devices, such as laptop computers or mobile phones,

are normally used, which obtain maintenance access by a locally accessible interface to a specific

electronic device, such as another computer. (Id. at col. 1:28-33). The connection to the locally

accessible interface is made by wire or wirelessly. (Id. at col. 1:33-34).

         39.    To grant access rights, an authentication check is usually performed in which a

claimed identity is verified and thus the authorization for accessing the respective maintenance

interface is checked. (Id. at col. 1:38-41). If the authentication check is successful, the access

rights previously allocated to the respective user are granted. (Id. at col. 1:41-43).

         40.    Most known authentication methods are based on the entity to be authorized having

to prove, in relation to a checking entity, that it is in possession of a secret and/or of an object. (Id.

at col. 1:44-46). The best-known authentication method is the transmission of a password in which

the authenticating entity transmits a secret password directly to a checking entity. (Id. at col. 1:47-

49).    The checking entity or the authentication checking unit respectively then check the

correctness of the transmitted password. (Id. at col. 1:49-51). For administration of maintenance

accesses in large systems, however, such a method involves a significant administrative overhead.

(Id. at col. 1:52-54).




                                                   14
        Case: 1:21-cv-00482 Document #: 1 Filed: 01/27/21 Page 15 of 20 PageID #:15




          41.   A further known option for secure administration of maintenance accesses is to

provide the respective network sockets for maintenance access in an area to which access is

physically protected. (Id. at col. 1:60-63).       Such a method is, however, associated with

uncertainties because a physical access protection can be overcome with little effort in most cases.

(Id. at col. 1:65-67). In addition, this type of solution also demands significant administrative

outlay, for example, for distributing and collecting the mechanical keys. (Id. at col. 1:67 – col.

2:2).

          42.   The inventors therefore created a system for administering and implementing

access rights to maintenance functionalities that is operable securely and with little effort. (Id. at

col. 2:6-9). The objects and advantages of the invention are achieved in accordance with the

invention by a plug-in connector system, a network plug and a network socket, wherein the

inventive plug-in connector system for protected establishment of a network connection comprises

a network plug featuring an authentication unit and a network socket featuring an authentication

checking unit and an enabling unit. (Id. at col. 2:10-16).      Generally, a checking command is

transferred by the authentication checking unit to the authentication unit. (Id. at col. 2:19-20).

Based the checking command, a checking response is determined by the authentication unit and

transferred to the authentication checking unit. (Id. at col. 2:20-23). The checking response is

checked by the authentication checking unit. (Id. at col. 2:23-24). In the event of a successful

check of the checking response, a physical connection is enabled between the network plug and

network socket for protected establishment of the network connection by the enabling device. (Id.

at col. 2:24-27).

          43.   Direct Infringement. Upon information and belief, Defendant has been directly

infringing at least claim 7 of the ‘641 patent in Illinois, and elsewhere in the United States, by




                                                 15
    Case: 1:21-cv-00482 Document #: 1 Filed: 01/27/21 Page 16 of 20 PageID #:16




making, using, selling and/or offering to sell the Coolpad Legacy SR (“Accused Instrumentality”)

(E.g., https://www.boostmobile.com/phones/coolpad-legacy-sr.html).

         44.     The Accused Instrumentality has a network socket having an authentication

checking unit and an enabling unit. For example, on information and belief, the Accused

Instrumentality has a USB Type-C connection system, which is an authentication checking unit

(e.g., an Authentication Initiator in a USB Type-C authentication sequence), and an enabling unit

that enables protected establishment of a network communication (e.g., an Internet connection

through USB tethering) subsequent to successful authorization of the computing device (e.g., a

Computer, Laptop, etc.).      E.g., https://www.boostmobile.com/phones/coolpad-legacy-sr.html;

https://www.usb.org/sites/default/files/documents/usb_authentication_20180904.zip (e.g., Fig.

B.1)).

         45.     The Accused Instrumentality has a network socket configured for implementation

in a plug-in connection system for protected establishment of a network connection. For example,

on information and belief, the Accused Instrumentality is configured for implementation in a plug-

in connection system (e.g., USB Type-C based connector system) for protected establishment of a

network        connection   (e.g.,   an   Internet   connection     through    USB      tethering).

https://www.boostmobile.com/phones/coolpad-legacy-sr.html;

https://www.usb.org/sites/default/files/documents/usb_authentication_20180904.zip).

         46.     The Accused Instrumentality has a network socket with an authentication checking

unit configured to transfer a checking command to an authentication unit and to check a transferred

checking response from the authentication unit, checking the transferred checking response

comprising performing a cryptographic computation utilizing a stored cryptographic key. For

example, on information and belief, the authentication checking unit (e.g., an Authentication




                                                16
    Case: 1:21-cv-00482 Document #: 1 Filed: 01/27/21 Page 17 of 20 PageID #:17




Initiator) of the Accused Instrumentality is configured to transfer a checking command (e.g., a

CHALLENGE Req) to the authentication unit (e.g., the component of the Computer/Laptop which

responds to the authentication requests/challenges) and to check a transferred checking response

from the authentication unit, checking the transferred checking response comprising performing a

cryptographic      computation       utilizing   a      stored    cryptographic    key.    (E.g.,

https://www.boostmobile.com/phones/coolpad-legacy-sr.html;

https://www.usb.org/sites/default/files/documents/usb_authentication_20180904.zip          (e.g.,

sections 2.2.1, 2.3, 2.3.2, Fig. B.1)).

         47.    The Accused Instrumentality has a network socket with an enabling unit being

configured to enable a physical connection between a network connector and the network socket

for protected establishment of the network connection in an event of a successful check of the

checking response transferred from the authentication unit.      For example, on information and

belief, the enabling unit is configured to enable a physical connection between the network

connector (e.g., a Computer, Laptop, etc.)           and the network socket (e.g., the Accused

Instrumentality) for protected establishment of the network connection (e.g., an Internet

connection) in an event of a successful check of the checking response (e.g., a

CHALLENGE_AUTH Resp) by the authentication checking unit (e.g., the Authentication Initiator

is inherent in the Accused Instrumentality). The Accused Instrumentality verifies the checking

response (e.g., a CHALLENGE_AUTH Resp) and completes an authorization process in the event

of a successful signature verification within the CHALLENGE_AUTH Resp.                     (E.g.,

https://www.boostmobile.com/phones/coolpad-legacy-sr.html;

https://www.usb.org/sites/default/files/documents/usb_authentication_20180904.zip (e.g., Fig.

B.1)).




                                                 17
    Case: 1:21-cv-00482 Document #: 1 Filed: 01/27/21 Page 18 of 20 PageID #:18




        48.    The Accused Instrumentality has a network socket that includes a communication

unit for wired transfer of the checking command and the checking response between the

authentication unit and the authentication checking unit. For example, on information and belief,

the network socket (e.g., the USB/Network Interface of the Accused Instrumentality) includes a

communication unit (e.g., USB communication unit) for wired transfer of the checking command

(e.g., a CHALLENGE Req) and the checking response (e.g., a CHALLENGE_AUTH Resp)

between the authentication unit (e.g., the component of the Computer/Laptop which responds to

the authentication requests/challenges) and the authentication checking unit (e.g., Authentication

Initiator is inherent in the Accused Instrumentality).

        49.    Plaintiff has been damaged as a result of Defendant’s infringing conduct.

Defendant is thus liable to Plaintiff for damages in an amount that adequately compensates

Plaintiff for such Defendant’s infringement of the ‘237 patent and ‘641 patent, i.e., in an amount

that by law cannot be less than would constitute a reasonable royalty for the use of the patented

technology, together with interest and costs as fixed by this Court under 35 U.S.C. § 284.

        50.    On information and belief, Defendant has had at least constructive notice of the

‘237 patent and ‘641 patent by operation of law and marking requirements have been complied

with.

        51.    On information and belief, Defendant will continue its infringement of one or more

claims of the ‘237 patent and ‘641 patent unless enjoined by the Court. Defendant’s infringing

conduct thus causes Plaintiff irreparable harm and will continue to cause such harm without the

issuance of an injunction.




                                                 18
    Case: 1:21-cv-00482 Document #: 1 Filed: 01/27/21 Page 19 of 20 PageID #:19




                                      V. JURY DEMAND

       Plaintiff, under Rule 38 of the Federal Rules of Civil Procedure, requests a trial by jury of

any issues so triable by right.

                                  VI. PRAYER FOR RELIEF

       WHEREFORE, Plaintiff respectfully requests that the Court find in its favor and against

Defendant, and that the Court grant Plaintiff the following relief:

       a.      Judgment that one or more claims of United States Patent No. 7,181,237 have been
               infringed, either literally and/or under the doctrine of equivalents, by Defendant;

       b.      Judgment that one or more claims of United States Patent No. 8,843,641 have been
               infringed, either literally and/or under the doctrine of equivalents, by Defendant;

       c.      Judgment that Defendant account for and pay to Plaintiff all damages to and costs
               incurred by Plaintiff because of Defendant’s infringing activities and other conduct
               complained of herein, including any continuing or future infringement through the
               date such judgment is entered, including interest, costs, expenses, and an
               accounting of all infringing acts including, but not limited to, those future acts not
               presented at trial;

       d.      That Plaintiff be granted a permanent injunction pursuant to 35 U.S.C. § 283,
               enjoining Defendant, and all persons, including its officers, directors, agents,
               servants, affiliates, employees, divisions, branches, subsidiaries, parents, and all
               others acting in active concert or participation therewith, from making, using,
               offering to sell, or selling in the United States, or importing into the United States,
               any systems and/or devices that infringe any claim of the patents-in-suit, or
               contributing to, or inducing, the same by others, from further acts of infringement
               with respect to the claims of the ‘237 patent and ‘641 patent;

       d.      That Plaintiff be granted pre-judgment and post-judgment interest on the damages
               caused by Defendant’s infringing activities and other conduct complained of
               herein;

       e.      That Plaintiff be granted such other and further relief as the Court may deem just
               and proper under the circumstances.




                                                 19
   Case: 1:21-cv-00482 Document #: 1 Filed: 01/27/21 Page 20 of 20 PageID #:20




January 27, 2021                        Respectfully Submitted,

                                         /s/ David R. Bennett
                                        David R. Bennett
                                        Direction IP Law
                                        P.O. Box 14184
                                        Chicago, IL 60614-0184
                                        (312) 291-1667
                                        dbennett@directionip.com

                                        Attorneys for Plaintiff Bunker IP LLC




                                       20
